Prepared by, and after recording return to: Michael Van Voorhis, Esquire Troutman Sanders LLP P.O. Box Richmond, Virginia23218-1122 MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (Including Fixture Filing) (TENNESSEE – REVISION DATE 03-31-2008) Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is $24,449,839.76. FHLMC Loan No. 534381286 Grove at Whitworth MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (TENNESSEE – REVISION DATE 03-31-2008) THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the "Instrument") is made as of this 16th day of December, 2009 among NLP WHITWORTH, LLC, a limited liability company organized and existing under the laws of Delaware, whose address is c/o NTS Development Company, 10172 Linn Station Road, Louisville, Kentucky 40223, as grantor ("Borrower"), to JOSEPH B. PITT, JR., as trustee, whose address is c/o Fidelity National Title Group, 725 Cool Springs Blvd., Suite 160, Franklin, Tennessee 37067 ("Trustee"), for the benefit ofHOLLIDAY FENOGLIO FOWLER, L.P., a limited partnership organized and existing under the laws of Texas, whose address is 9 Greenway Plaza, Suite 700, Houston (Harris County), Texas 77046, as beneficiary ("Lender").Borrower's organizational identification number, if applicable, is 4739668. This Instrument covers property or goods herein described that are, or are to become so affixed to real property described in Exhibit A hereto so as to become fixtures and also constitutes a fixture filing under §§ 47-9-334 and 47-9-502 of Tennessee Code Annotated, and is to be filed in the real estate records.The names of the debtor (the “Borrower” herein) and the secured party (the “Lender” herein), the mailing address of the secured party from which information concerning the security interest may be obtained, the mailing address of the debtor, and a statement indicating the types, or describing the items, of collateral are stated herein in compliance with § 47-9-502 of the Tennessee Code Annotated, as amended.The real property is described in Exhibit A hereto and the record owner of such real property is NLP Whitworth,
